COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


NAOMI BROWN
                                                                MEMORANDUM OPINION*
v.     Record No. 2761-04-1                                         PER CURIAM
                                                                    MAY 10, 2005
VIRGINIA RETIREMENT SYSTEM


                 FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                             Norman Olitsky, Judge Designate

                 (C. Gerard Thompson; Cooper, Spong & Davis, P.C., on brief), for
                 appellant.

                 (Judith Williams Jagdmann, Attorney General; Brian J. Goodman,
                 Assistant Attorney General, on brief), for appellee.


       Naomi Brown appeals a decision of the Circuit Court of the City of Chesapeake affirming

the final case decision of the Virginia Retirement System (VRS) denying Brown’s claim for

disability retirement benefits. Brown contends the circuit court erred in concluding that

substantial evidence existed in the record to support VRS’s final case decision. We have

reviewed the record, VRS’s final case decision, and the final decision of the circuit court and

find no reversible error. Accordingly, we affirm for the reasons stated by the circuit court in its

final opinion. See Brown v. Virginia Retirement System, Case No. CH-03-1072

(Nov. 17, 2004). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.